Citation Nr: 1300481	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-38 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a skin disorder, manifested by cysts and lipomas, to include as a result of in-service exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from November 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for cyst/lipomas associated with herbicide exposure.

In June 2011, the Board denied service connection for a skin disorder, manifested by cysts and lipomas, to include as a result of in-service exposure to herbicides.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties filed a Joint Motion for Remand (Joint Motion), which the Court then granted by Order and Mandate dated in March 2012. 

In light of the Court Order granting the Joint Motion, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed cysts and lipomas as a result of herbicide exposure in service.  He claims that he was exposed to Agent Orange when his vessel, the USS Providence, entered the official waters of Vietnam during the period he was on the ship from December 1966 to November 1968-and also when he served in Korea from January 1968 to March 1968.

The Veteran maintains that he was exposed to herbicides in Vietnam and Korea while serving on the USS Providence (CLG 6).  The service department confirmed his service on the ship but was unable to determine whether he had in-country service in Vietnam.  Significantly, no attempt appears to have been made to obtain the deck logs of the USS Providence (CLG 6) from the United States Army and Joint Services Records Research Center (JSRRC).  See VA Adjudication Procedures Manual (M21-1MR), pt. IV, subpt. ii, ch. 1, sec. H(28)(i).  Further, this same chapter from M21-1MR also instructs adjudicators to notify claimants that a "buddy statement" can be submitted in such an instance.  See VA Adjudication Procedures Manual (M21-1MR), pt. IV, subpt. ii, ch. 1.  Thus, upon remand of the current appeal, the Veteran should be notified that he can submit a "buddy statement" in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he can submit a "buddy statement" in support of his assertion that he had in-country service in Vietnam while serving onboard the USS Providence (CLG-6).

2. Ask the United States Army and Joint Services Records Research Center (JSRRC)-and any other appropriate agency-to obtain the deck logs for the USS Providence (CLG 6), for the period from December 1966 to November 1968, to attempt to corroborate the Veteran's claimed in-service Agent Orange exposure. If any additional information from the Veteran is needed to process such request (i.e., if he needs to provide a 60-day time frame for his ship's alleged docking), he should be informed of why his previously submitted information is insufficient and advised specifically what additional information is needed. If any of the records requested are unavailable, the scope of the search for the records and the reason for their unavailability must be explained for the record. 

3.  After the above is completed, as well as any other development deemed necessary, adjudicate the claim on appeal.  If the decision is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case, allow for an appropriate period of time for response, and then return the case to the Board if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


